Citation Nr: 1033616	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of recognition as the Veteran's surviving spouse for the 
purpose of restoring entitlement to Department of Veterans' 
Affairs (VA) pension benefits.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had recognized service from February 1917 to June 
1920.  The appellant is claiming benefits as the surviving spouse 
of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

An unappealed May 1999 VA decision determined that the appellant 
was no longer the Veteran's spouse, based on evidence, including 
a field report, establishing that she had left the Veteran during 
the marriage and thereafter entered into a T'boli tribal marriage 
with M.K., and held herself out as married to that individual; 
the T'boli tribe apparently allows for marriage to multiple 
spouses. 

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009), VA must notify 
the claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and of which information 
and evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in claims to 
reopen, VA's duty to notify includes advising an appellant of the 
information and evidence that is necessary to reopen the claim, 
and of the information and evidence necessary to establish 
entitlement to the underlying claim for the benefit sought.  The 
Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish entitlement to benefits that were found 
insufficient in the previous denial.

Review of the record reflects that the RO has not provided the 
appellant with 38 U.S.C.A. § 5103(a)-compliant notice in any 
respect.  The failure to at least provide notice of the 
information and evidence necessary to substantiate the claim has 
the natural effect of prejudicing the appellant, and must be 
rectified.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The 
Board is compelled to remand the case to ensure the appellant 
receives the due process to which she is entitled.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant with notice which 
complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  Thereafter, review the claims file and 
ensure that any indicated development actions 
are accomplished.  Then, readjudicate the 
issue on appeal.

3.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, the 
RO should issue a supplemental statement of 
the case and provide the appellant an 
appropriate opportunity to respond.

After the appellant has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the appellant until she is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment, and the Board 
wishes to express its appreciation in advance for your prompt 
assistance in this matter.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

